DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US 2012/0214254).
Schmidt discloses a flow cell (fig. 3a, comprising: 
a storage chamber (85, 94; lid 92 provides the upper portion of the storage chamber, and the lower portion is defined by structure 84 and 81) that is partially filled with a fluid (fig. 3a, the entire chamber as defined above is not filled completely) and in which a pressurized gas is enclosed by a fluid level (head space 94,93 upper portion of storage chamber is provided with an gas that is pressurized when a downward pressure 
a pipeline (86) that projects into the storage chamber and extends into the fluid with a first end (see annotated figure below); 
a duct (88) arranged above the fluid level and connected to a second end of the pipeline (see annotated figure below; and 
a barrier web (83 at wall 94) that closes off the duct (88).  

    PNG
    media_image1.png
    361
    641
    media_image1.png
    Greyscale


Regarding claim 2, wherein the barrier web (83) has a predetermined breaking point (this limitation does not further structurally limit the instant claim), the duct and the pipeline being arranged so that after rupture of the predetermined breaking point a further fluid or a compressed gas is introducible into the storage chamber by compressing the pressurized gas enclosed above the fluid level (this limitation does not further structurally limit the instant claim as there is not structure associated with the compressed gas source).  
Regarding claim 3, wherein the fluid is a reagent and the further fluid is a specimen fluid (this limitation does not further structurally limit the instant claim).  
Regarding claim 7, wherein the storage chamber is formed by and elastically deformable film.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2012/0214254) in view of Weber (US 2011/0303306).
Schmidt discloses a flow cell as seen above.
Schmidt does not teach a second duct closed by a second barrier web.  
Weber teaches a flow cell having integrated fluid reservoir as seen in fig. 5 and 6 and provides multiple reservoirs each have its own duct.  It would have been obvious to one to provide multiple reservoirs in series which would allow a fluid to be capable of being mixed with different fluid or reagents to provide a reaction mixture.  
Regarding claim 5, wherein the further duct is configured to apply a compressed gas (this limitation does not further structurally limit the claim).  
.  

Response to Arguments
Applicant's arguments filed 11/17/20 have been fully considered but they are not persuasive.   Applicant argues, “Schmidt et al. do not disclose a storage chamber that is partially filled with a {00505572 }4 BE-336-CONfluid. In Fig. 3A of Schmidt et al., the recess 94 in the protection cover 92 is not part of the storage chamber 85. The storage chamber 85 is closed by the elastic layer 83 and is not partially but rather completely filled with a fluid. In the absence of a gas enclosed in the storage chamber 85, the flow cell of Schmidt et al. cannot function like the flow cell of the presently claimed invention.”  The storage chamber comprises the top lid 92, membrane and base layer 84, 81.”  The storage chamber is defined by lid/top 92, substrate 84 and 81 as seen in fig. 3a.  The storage chamber is able to be pressurized by allowing only partially being filled with fluid as seen in fig. 3a which allows air pressure to depress membrane 83.
Applicant argues, “Additionally, Schmidt et al. do not disclose a pipeline that has a second end connected to a duct arranged above the fluid level, as in the presently claimed invention.”  See the annotated drawing above which shows the pipeline having a first and second end where the second end is connected to a duct arrange above the fluid level.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797